Exhibit 10.5

Apache Corporation

Amendment of Restricted Stock Unit Awards

 

Recipient Name:    Roger B. Plank Company:    Apache Corporation Amendment:   
This is a summary of the amendment of the terms of your grant(s) of Restricted
Stock Units (“RSUs”) under certain prior notices (the “Grant Notices”) subject
to the terms of the Apache Corporation 2011 Omnibus Equity Compensation Plan
(the “Plan”) and the Restricted Stock Unit Award Agreements (the “Agreements”).
   You were previously awarded Apache Corporation RSUs in accordance with the
terms of the Plan and the Agreements. In connection with your separation from
service with the Company effective March 31, 2014 (the "Separation Date") and
the terms of the separation agreement between you and the Company dated February
11, 2014 (the "Separation Agreement"), and solely for purposes of vesting of
your outstanding RSUs determined as of the Separation Date under the Plan, upon
your acceptance of this Amendment, the Company agrees that such outstanding RSUs
will vest at such times and in such manner as if you continued employment with
the Company after your Separation Date, provided that such vesting shall occur
at such times solely if you are then in compliance with the provisions of the
Separation Agreement. Notwithstanding the foregoing, you shall not be treated as
continuing employment with the Company after the Separation Date for purposes of
the Change of Control provisions of the Plan and the Agreements.
Affected Awards:    All outstanding Restricted Stock Unit(s) under the Plan as
of the Separation Date Plan:    Apache Corporation 2011 Omnibus Equity
Compensation Plan Acceptance:    Please indicate your acceptance of this
Amendment by executing the attached Amendment and returning it to Margery M.
Harris. Upon acceptance of this Amendment you will be able to continue to access
your account at netbenefits.fidelity.com. By accepting this Amendment, you will
have agreed to the terms and conditions set forth in the Amendment and the terms
and conditions of the Plan. You also agree to immediately notify Apache
Corporation of any future change in your address or other contact information.
If you do not accept this Amendment, for purposes of vesting of your RSUs, you
will be treated as terminating from employment with the Company on the
Separation Date.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Restricted Stock Unit Award Agreements

This Amendment to the Restricted Stock Unit Award Agreements is entered into in
connection with the Recipient's separation from service with Apache Corporation
(together with its Affiliates, the "Company") effective March 31, 2014 (the
"Separation Date") and the terms of the separation agreement between the
Recipient and the Company dated February 11, 2014 (the "Separation Agreement")
and governs all outstanding RSUs under the Plan and the Agreements, determined
as of the Separation Date, between the Company and the Recipient.

 

  1. Section 3 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 3 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
solely for purposes of vesting of the RSUs, the Recipient's employment shall be
deemed to continue with the Company following the Separation Date provided that
the Recipient remains in compliance with the provisions of the Separation
Agreement. The Recipient shall immediately notify the Company of any future
change in address or other contact information.

 

  2. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 3 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
the Recipient shall not be treated as continuing in employment with the Company
following the Separation Date for purposes of this Section 4 or any Change of
Control provisions, or 409A Change of Control provisions, of the Award Notice or
the Plan.

 

  3. The remaining terms of the Agreements and the Plan shall continue in full
force and effect.

 

  4. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  5. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Amendment to be executed, agreed
and accepted, effective as of February 13, 2014.

 

APACHE CORPORATION     ROGER B. PLANK   By:  

/s/ Margery M. Harris

    By:  

/s/ Roger B. Plank

    Margery M. Harris       Roger B. Plank     Executive Vice President, Human
Resources         ATTEST:        

/s/ Cheri L. Peper

       

Cheri L. Peper

Corporate Secretary

       

 

3